960 F.2d 1053
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Michael Ray EDWARDS, Appellant.
91-3676.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 16, 1992.April 21, 1992.

Before FAGG and WOLLMAN, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Michael Ray Edwards appeals from the drug-related sentence imposed by the district court under the Sentencing Guidelines.  After a careful review of the record, we are satisfied that none of the district court's drug-quantity determinations are clearly erroneous.  We affirm Edwards's sentence.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation